Per curiam.
This perfon comes forward, in the light of a witnefs : every man xyho does fo, puts his general character *261in blue. You have invited the inquiry, by dating him NEW-YORK. a man of character and reputation. Every witnefs at a trial is equally unprepared ; we do not, therefore, fee why we may not quedion his credibility as much as if he was before a jury, Read the affidavits.
NEW-YORK.
Nov. 1804.
Spencer J.
I diflent entirely from this determination. I think it may lead to very oppreffive and ferious confequences. A man’s charafter is to be dfted, not from what he appears and fays himfelf, but from what others relate of him. He may not even be prefent, when the information he gives is made ufe of, and mud, therefore, be furprifed by fuch an inquiry. I cannot agree to trying a man’s reputation in this manner.